Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/390,365 filed on 7/30/21 has a total of *** claims pending for examination; there are 1 independent claim(s) and 19 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 202010768859.2 filed on 8/3/20.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application No. 20210326174 to Nandan et al. (hereinafter Nandan).
With regards to claim 1, Nandan teaches a chip [figs 1 element 100 including element 112, 2 element 112 – paragraphs 15-21], comprising: 
hardware accelerators [fig 1 elements 202, 204 – paragraphs 17-21], wherein two of the hardware accelerators are coupled to each other [figs 202, 204 coupled to each other via element 206 or via elements Bank 0 – Bank 3], and wherein the hardware accelerators comprise: 
a first hardware accelerator [fig 2 element 202], and 
a second hardware accelerator [fig 2 element 204]; 
a general scheduler [fig 2 element 208] coupled to the first hardware accelerator [fig 2 element 202] and configured to schedule the first hardware accelerator [paragraphs 17-21]; and 
a dedicated scheduler [fig 2 element 210] coupled to the second hardware accelerator [fig 2 element 204] and configured to schedule the second hardware accelerator [fig 2 element 204 – paragraphs 17-21].

With regards to 2, Nandan teaches the chip of claim 1, further comprising a bus coupled to the hardware accelerators [fig 2 elements that couple elements 202, 204 to elements 208, 210 or to element 206].
With regards to 3, Nandan teaches the chip of claim. 1, further comprising a wire or a bus coupled to the second hardware accelerator and the dedicated scheduler [fig 2 element that couples element 204 to element 210].
With regards to 4, Nandan teaches the chip of claim 1, further comprising a wire, or a bus coupled to the first hardware accelerator and the general scheduler [fig 2 element that couples elements 202 to element 208].
With regards to 5, Nandan teaches the chip of claim 1, wherein the dedicated scheduler is coupled to the general scheduler, and wherein the dedicated scheduler and the general scheduler are configured to collaboratively schedule the hardware accelerators [fig 2 elements 202, 210 are coupled via element 222 – paragraphs 17-21].
With regards to 6, Nandan teaches the chip of claim 5, further comprising a wire or a bus coupling the dedicated scheduler and the general scheduler [fig 2 elements that couple elements 202, 204 to elements 208, 210 or fig 2 elements 202, 210 are coupled via element 222 – paragraphs 17-21].

With regards to 12, Nandan teaches the chip of claim 1, wherein the dedicated scheduler comprises circuits configured to complete fixed processing procedures [paragraphs 17-21].

With regards to 13, Nandan teaches the chip of claim 1, wherein the general scheduler comprises a memory configured to store a scheduling program indicating a processing procedure [paragraphs 17-21, 62].

With regards to 14, Nandan teaches the chip of claim 1, wherein the dedicated scheduler is further configured to support released technical standards [paragraphs 63, 64].

With regards to 15, Nandan teaches the chip of claim 14, wherein the general scheduler is further configured to support updates of the released technical standards [paragraphs 63, 64].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20210326174 to Nandan et al. (hereinafter Nandan) in view of Applicant’s Admitted Prior Art (hereinafter AAPA) found in specification paragraphs 36-40.
With regards to 10, Nandan is silent as to the chip of claim 1, wherein the chip is a wireless local area network (WLAN) chip.
However, AAPA teaches that chips can be WLAN chips for the benefit of providing wireless communications [AAPA paragraphs 36-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nandan and AAPA to have the chip be a WLAN chip for the benefit of providing wireless communications [AAPA paragraphs 36-40].

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20210326174 to Nandan et al. (hereinafter Nandan).

With regards to claims 11 and 16, Applicant(s) numerous definitions of "hardware accelerators" is construed to be an admission that the criticality does not reside in the type of "hardware accelerator" utilized and hence obvious variations of one another.

Allowable Subject Matter
Claims 7-9 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to 7, the prior art of record alone or in combination fails to teach or fairly suggest wherein the first hardware accelerator is configured to send data status information to the dedicated scheduler, and wherein the dedicated scheduler is further configured to determine, based on the data status information, that the dedicated scheduler should continue scheduling the first hardware accelerator or should instruct the general scheduler to schedule the first hardware accelerator, in combination with the other limitations found in the claim.

With regards to claims 8-9 and 17-18, due to their direct or indirect dependence from claim 7, they include allowable subject matter for at least the same reasons.

With regards to 19, the prior art of record alone or in combination fails to teach or fairly suggest wherein the circuits are further configured to sequentially invoke at least two of the hardware accelerators according to the fixed processing procedures, in combination with the other limitations found in the claim.

With regards to 20, the prior art of record alone or in combination fails to teach or fairly suggest wherein the general scheduler further comprises a processor configured to execute the scheduling program to sequentially invoke at least two of the hardware accelerators according to the processing procedure, in combination with the other limitations found in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20220188155 to Miniskar et al. teaches in figure 3 accelerator modules that include a respective scheduler and the modules also being coupled to a scheduling module in a host.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181